 In the Matter Of CONSOLIDATED CRYSTAL CO., INC.andWHOLESALE ANDWAREHOUSE WORKERS UNION LOCAL 65, C. I. O.Case No. R-3250AMENDMENT TO DIRECTION OF ELECTIONJanuary 16,1942On December 24, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' the election to be conducted as early aspossible, but not later than thirty (30) days from the date of theDirection of Election, under the direction and supervision of theRegional Director for the Second Region.The Board, having been advised by the Regional Director that alonger period within which to hold the election is necessary, herebyamends the Direction of Election by striking therefrom the words"not later than thirty (30) days from the date of this Direction" andsubstituting therefor the words "not later than sixty (60) days fromthe date of this Direction."'37 N. L. R. B. 954.38 N. L. R. B., No. 71.345